



COURT OF APPEAL FOR ONTARIO

CITATION: Radio 1540 Ltd. v. Muhammad, 2019 ONCA 279

DATE: 20190408

DOCKET: C65214

Simmons, Juriansz and Miller JJ.A.

BETWEEN

Radio 1540 Ltd.

Plaintiff (Respondent)

and

Dil Muhammad and Vivo Canadian Inc.

Defendants (Appellants)

Cindy Cohen, for the appellants

Patrick Summers, for the respondent

Heard: April 5, 2019

On appeal from the judgment of Justice Andrew Sanfilippo
    of the Superior Court of Justice, dated February 28, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The appellants seeks to overturn the decision below by advancing
    arguments that were rejected by the trial judge and by challenging his findings
    of credibility.

[2]

On our review of the record, we see no basis on which to interfere with
    the trial judges findings. It is not our role to retry the case. The appeal is
    dismissed.

[3]

Costs of the appeal are to the respondent on a partial indemnity scale
    fixed in the amount of $15,000, inclusive of disbursements and HST.


